                                      UNITED STATES DISTRICT COURT
                                                         for the                                                  MAR 1
                                            Northern District of West Virginia                           U.             2019
    MICHAEL JERMAINE GREENE, Plaintiff,
                                                                                                                      WVND

                  Plaintiff(s)
                     V.                                                                5:16CV51
                                                                   Civil Action No.
    SIDNEY FEASTER and DOUG WHITE, Defendants.



                  Defendant(s)
                                       JUDGMENT IN A CIVIL ACTION
      The court has ordered that:
        E   Judgment award       fl   Judgment costs      Other




    This action was:
      fl tried by jury           tried by judge        decided by judge




    decided by Judge Frederick P. Stamp, Jr.

    IT IS ORDERED AND ADJUDGED that the Plaintiffs Excessive Force Claim is DENIED and DISMISSED with Prejudice for failure
to state a claim upon which relief can be granted; and it is

  FURTHER ORDERED that this civil action is DISMISSED WITH PREJUDICE and STRICKEN from the active docket of this Court.




                                                                    CLERK OF COURT
Date:       March 1.2019                                            Cheryl Dean Riley
                                                                    By:4
                                                                                  &/-- a.
                                                                             Signature of Clerk or Deputy Clerk
